IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)

)

V. ) Case ID No.: 1808005236

)

)

TRAYVON ALLEN, )
)

Defendant. )

M

AND NOW TO WIT, this 22nd day of April, 2019, upon consideration of
Defendant Trayvon Allen’s (“Defendant”)’s Motion for Modiflcation of Sentence,
the State’s Response thereto, the sentence imposed upon Defendant, and the record
in this case, it appears to the Court that:

l. On August 9, 2018, Defendant Was arrested and charged With two
Counts of Possession of Firearm/Ammunition by Person Prohibited, two Counts of
Drug Dealing, two counts of Tier 1 Possession, and two Counts of Possession of
Drug Paraphernalia. Defendant had two prior qualifying Title l6 convictions and
faced 2 years of mandatory imprisonment on the drug dealing charges alone. He
also faced a minimum mandatory of 14 years of Level V imprisonment overall.

2. On February 7, 2019, Defendant entered a guilty plea to two counts of

Drug Dealing. The State and Defendant jointly agreed to recommend the minimum

mandatory with Level V time to run consecutively. The Court followed the
recommendation and imposed the minimum mandatory sentence of 4 years
unsuspended Level V incarceration followed by probation.

3. Defendant wrote a letter to the Court filed on February 26, 2019.l In it,
in addition to other requests, he appears to seek a modification of his February 7,
2019 sentence. The Court will treat his request as a request to reduce his sentence
under Delaware Superior Court Criminal Rule 35(b).2 Because Defendant’s Motion
was filed within the 90-day window for Rule 35 (b) motions, Defendant’s Motion is
timely and this Court will consider the merits of his Motion.

4. Rule 35(b) states that the Court “may reduce a sentence of
imprisonment on a motion made within 90 days after the sentence is imposed.”3
“Rule 35(b) allows for a reduction of sentence without regard to the existence of a
legal defect.”4 Thus, relief under Rule 35(b) is within the sound discretion of the
sentencing court.5 Accordingly, a timely and non-repetitive Rule 35(b) motion is
ms

“essentially a ‘plea for leniency.

5. Defendant requests that this Court modify the Level V time to run

 

l See State v. Allen, Crim. I.D. No. 1808005236, D.l. #17 (Feb. 26, 2019) [hereinafter Motion].
2 See Super. Ct. Crim. R. 35(b).

3 Id.

4 State v. Lewis, 797 A.2d 1198, 1201 (Del. 2002).

5 See ia’. at 1201.

6 Ia'. at 1202 (quoting Um'ted States v. Maynard, 485 F.2d 247, 248 (9th Cir. 1973)).

2

concurrently, not consecutively7 The bases for relief are as follows: (1) That the
Court was “puzzled” why Defendant’s Level V sentence was not concurrent due to
Defendant’s last charge being over 12 years ago and successful employment within
that time; (2) that he understands the mistakes he made and the consequences of his
actions; and (3) that “Counsel was ineffective” and should have noticed he is a “hard
working member of society that had a speed bump along the way.”8

6. Defendant’s Motion is unpersuasive and without merit. Although the
Court may have had questions prior to sentencing, it did not question the final
sentence imposed. lt was an appropriate sentence for all the reasons noted in the
record. The sentence was imposed pursuant to a Plea Agreement between the State
and Defendant, with an agreed upon recommendation

7. After an appropriate colloquy, the Court addressed Defendant in open
court under Superior Court Criminal Rule ll(c)(l) and determined that he
understood the nature of the charge(s) to which the plea was offered, the mandatory
minimum penalty provided by law and the maximum statutory penalties.
Accordingly, Defendant acknowledged in open court that the range of possible
penalties included the sentence that was imposed by the Court in this case. Although

he contends he was unable to respond differently to some of the questions during the

 

7 See generally Motion.
8 Id. at 1-2.

plea colloquy, the Delaware Supreme Court has held that a defendant’s “voluntary
guilty plea constitutes a waiver of any alleged errors occurring before the entry of
the plea. Absent clear and convincing evidence to the contrary, [a defendant] is
bound by the answers on the Truth-in~Sentencing form and his . . . statements to the
judge during the guilty plea colloquy.”9

8. Finally, Defendant’s claim for ineffective assistance of counsel is not
considered here as it is outside the scope of Rule 35.

For the foregoing reasons, Defendant’s Motion for Modiflcation of his

% t

/Judge viviéri Lf"Mé/Jinilla

February 7, 2019 Sentence is DENIED.

IT IS SO ORDERED.

oc: Prothonotary

cc: Defendant
Department of Justice
Office of Defense Services
Investigative Services Office

 

9 Purnell v. State, 100 A.3d 1021, 2014 WL 4536558, at *3 (Del. Sept. 12, 2014) (TABLE)
(citation omitted); see also Somerville v. State, 703 A.2d 629, 632 (Del. 1997) (“With or without
the witness oath, a defendant’s statements to the Superior Court during the guilty plea colloquy are
presumed to be truthful.”).